                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-142-FDW

EARL JAMES WATSON,                  )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                ORDER
                                    )
PAULA SMITH, et al.,                )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on Plaintiff’s Motion for Reconsideration of

Appointment of Counsel, (Doc. No. 12).

       There is no absolute right to the appointment of counsel in civil actions such as this one.

Therefore, a plaintiff must present “exceptional circumstances” in order to require the Court to

seek the assistance of a private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987).

       Plaintiff reiterates his request for the appointment of counsel that was denied in the Order

on initial review of the Complaint. (Doc. No. 8 at 10-11). Plaintiff has already been informed that

the appointment of counsel is not warranted. The record reflects that Plaintiff has been able to

adequately represent himself in these proceedings. This case does not present exceptional

circumstances that justify appointment of counsel. Therefore, Plaintiff’s motion seeking

reconsideration will be denied.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration of

Appointment of Counsel, (Doc. No. 12), is DENIED.



                                                 1
Signed: January 29, 2019




     2
